Opinion by
Wickham, J.,
William H. Dennis, whose executrix is the plaintiff in this action, sold to the defendant’s husband a quantity of what was known as the “ Read Fertilizer Co.’s Soluble Bone and Potash,” and took his, the husband’s note for the price thereof. The fertilizer was bought for and used on the defendant’s farm, which was occupied by herself and her husband in the usual way. About six weeks after the giving of the note it was surrendered, through an arrangement made between Dennis and the Groves, and the note of Mrs. Grove, which is-here in suit, was given in its place for the original debt.
At the trial several defenses were set up, three of which we are called on to consider. First, it was contended that the defendant’s coverture absolved her from her obligation. Second, that the sacks containing the fertilizer were not stamped with the name of the manufacturer, the place of manufacture, and a truthful analysis, as required by the Act of June 28,1879, P. L. 180. Third, that-the plaintiff failed to produce and offer in evidence the certificate, from the secretary of the commonwealth, required by the act.
We may preface the consideration of these defenses with the remark, that if the defendant is liable, her liability must have its inception in the circumstances attending the purchase and use of the fertilizer, there being nothing in the legislation enlarging the rights and duties of married women which would authorize her to bind herself, by note, for her husband’s debt pure and simple. The creditor must be able to point to some moral obligation at least, resting on the wife, in order to hold her to her promise.
Under the act of June 3,1887, a married woman has the same rights in the management of her separate estate or business as *484if she were single, but “ in exercising the rights of a feme sole she must also incur the liabilities of one. She cannot have her property improved at the expense of others any more than can a single woman:” Milligan v. Phipps, 153 Pa. 208. Nor is her liability lessened by the fact that the expenditure may not have been necessary for the preservation or enjoyment of her separate estate, as, since the passage of that act, she is the sole judge of that question: Milligan v. Phipps, supra. It is no longer necessary in order to recover money loaned to a married woman to show that it was actually applied to the benefit of her estate or business. “ One who presents a money obligation of a married woman, since the act of 1887, has made out a prima facie case, which can only be defeated by showing that the contract is one of the kinds prohibited by the act. The presumption even in case of a judgment is that it is regular and valid: ” Spotts’ Estate, 156 Pa. 281. “With the exception of such disabilities as are particularly specified in or contemplated by the act, married women are emancipated from their common law disabilities, as if they were femes sole: ” Adams v. Grey, 154 Pa. 258. It is true that a judgment confessed by a married woman, to secure the payment of a debt due by her husband from which she derived no benefit, and for which she was not liable, will be opened on her application: Harris v. Reinliard, 165 Pa. 36. Yet if it be found that, in fact, a debt is hers, although contracted in the name of her husband, she will be held liable for it: Voskamp v. Conner, 173 Pa. 109.
It is evident from all the authorities that, within the scope of their statutory powers, married women are on an equality with their husbands and with unmarried persons, and may bind themselves in the same manner and to the same extent. There-, fore it must be held that married women, in the prosecution of their statutory privileges, may charge -themselves with duties arising out of moral obligations. A moral obligation is a duty subsisting in conscience, natural justice'and morality, but not enforceable at law, and it may become the basis of a legal obligation through an express agreement; the moral obligation being a sufficient consideration to support the agreement Hemphill v. McClimans, 24 Pa. 367; Bailey v. Philadelphia, 167 Pa. 569. Upon this principle, while a loan to a member of a copartnership, of money which is afterward used in the firm business, remains the debt of the borrowing partner, yet *485if the firm assume the debt, the moral obligation, arising from the use of the money by the firm, is sufficient to sustain a judgment based on such assumption, even against the general creditors of the firm: Siegel v. Chidsey, 28 Pa. 279; Walker v. Bank, 98 Pa. 574; Larzelere v. Tooley, 3 Pa. Superior Ct. 109.
This principle has also been extended to the obligations of married women, since the passage of the married persons property act of 1887. In Brooks v. Merchants Nat. Bank, 125 Pa. 394, the notes of a firm of which a married woman was a member, given after the passage of that statute, in renewal of notes given prior to its passage, were held to be valid, the Supreme Court saying: “ The moral obligation to- pay the notes given during coverture was a sufficient consideration for the renewal notes given since the passage of the act of 1887.” And in Spott’s Estate, supra, a husband who borrowed $1,000, which was used in his wife’s business, was permitted to recover it from her estate, upon proof of her declarations that she had received the money and used it in her business, and that she intended to pay off the judgment which her husband had given for the loan. There was no evidence of an express contract on her part, the substantive ground of liability being the use of the money in her separate business. Having received the money she was morally bound to repay it, and though the debt was that of her husband, her subsequent express promise to pajr it was binding upon her.
In the case before us, the note, of the appellant was in effect given for an article used in and about the management of her separate estate, and was bought for that purpose from the plaintiff’s testator. So far as the evidence shows she was the sole beneficiary of the transaction. The fact that her husband may have managed the farm cannot, in itself, affect her rights and liabilities respecting it; in the light of the circumstances and of her promise he was presumably acting under her direction. Her note therefore was given in payment of a debt which she might legally have contracted, and under the authorities cited, it was based on a sufficient consideration.
Coming now to the other questions involved in the decision of the case, it is necessary to consider the provisions of the act of June 28,1879, above referred to. The first section provides “ That every package of commercial fertilizer sold, offered, or exposed, for sale, for manurial purposes, within this common*486wealth, shall have plainly stamped thereon the name of the manufacturer, the place of manufacture, the net weight of its contents, and an analysis stating the percentage therein contained of nitrogen, or its equivalent in ammonia in an available form, of potash soluble in water, or soluble and reverted phosphoric acid, and of insoluble phosphoric acid.” The second section, while, in some respects not as clearly worded as it might be, provides in substance that every manufacturer or importer of commercial fertilizers shall file annually, in the office of the secretary of the commonwealth, an affidavit stating the amount of fertilizer or fertilizers sold within the state during the last preceding year, together with a copy of the analysis required by the first section of the act and shall thereupon, after the payment of a certain license fee, calculated according to the amount of the sales, be entitled to a certificate showing that the provisions of the act have been complied with. By the third section, it is provided that any one selling, offering or exposing for sale any commercial fertilizer, such as falls within the operation of the law, without the analysis required by the first section, or with an analysis stating that it contains more of the constituents above named than is actually contained therein, or for the sale of which “ all the provisions of section two have not been complied with,” shall be guilty of a misdemeanor and forfeit a sum of money, one half to go to the informer. It is not necessary for the purpose of this case to refer to the other provisions of the act.
It will be observed that there is nothing in the act expressly prohibiting the sale of fertilizers contained in packages improperly stamped. Whatever may have been the trend or effect of the earlier decisions in Pennsylvania, the case of Rahter v. First Nat. Bank of Lancaster, 92 Pa. 393, seems to fully establish the rule, that where goods offered for sale are required, by statute, on pain of a forfeiture or penalty, to be marked or branded in a certain way, the price thereof may be recovered, unless there is also an express prohibition as to the sale.
As the certificate of the secretary of the commonwealth it is only obtainable at the end of each year and relates to the sales for that year, it cannot, therefore, be deemed a prerequisite or condition precedent to doing business.
There is nothing in the case requiring further discussion.
Judgment affirmed.